DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-20 of U.S. Application No. 16/552427 filed on 08/27/2019 have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites “A computer readable non-volatile recording medium”. This suggests that the claim is an independent claim. However, the claim also recites wherein the software of the non-transitory computer-readable medium implements “the method according to claim 1”. It is therefore indefinite whether the claim is an independent claim directed to a computer readable medium or a dependent of claim 1, which would be a method.

Examiner notes that MPEP 608.01(n) Section III instructs that, “The fact that the independent and dependent claims are in different statutory classes does not, in itself, render the latter improper. Thus, if claim 1 recites a specific product, a claim for the method of making the product of claim 1 in a particular manner would be a proper dependent claim since it further specifies limitations relating to the method of making the product of claim 1. Similarly, if claim 1 recites a method of making a product, a claim for a product made by the method of claim 1 could be a proper dependent claim. On the other hand, if claim 1 recites a method of making a specified product, a claim to the product set forth in claim 1 would not be a proper dependent claim if the product can be made by a method other than that recited in the base method claim, and thus, does not include the limitations of the base claim.” In light of this instruction, examiner has determined that claim 10 is not a product-by-process claim. Therefore, the aforementioned indefiniteness regarding whether claim 10 is dependent or independent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalev-Shwartz et al. [US 2019/0333381 A1], hereinafter referred to as Shwartz.
 	As to Claim 1, 10, 11 and 20, Schwartz discloses an operation method of a terminal included in a vehicle, the method comprising: acquiring information on a turn-on state of a brake lamp of a preceding vehicle and information on a driving sate of the preceding vehicle ([see at least Fig. 32A, Fig. 32B, 0016, 0474, 0508, 0521 and 0522], “a plurality of images representative of an environment ahead of the host vehicle; analyze the plurality of images to identify at least one target vehicle in the environment ahead of the host vehicle; identify, based on analysis of the plurality of images, at least one brake light associated with the target vehicle; identify, based on analysis of the plurality of images, at least one characteristic associated with changes in an illumination state of the at least one brake light; and cause a navigational change for the host vehicle based on the identified at least one characteristic associated with the changes in the illumination state of the at least one brake light”); recognizing braking performance of the preceding vehicle based on the acquired information ([see at least Fig. 32A, Fig. 32B, 0016, 0474, 0508, 0521 and 0522], “a plurality of images representative of an environment ahead of the host vehicle; analyze the plurality of images to identify at least one target vehicle in the environment ahead of the host vehicle; identify, based on analysis of the plurality of images, at least one brake light associated with the target vehicle; identify, based on analysis of the plurality of images, at least one characteristic associated with changes in an illumination state of the at least one brake light; and cause a navigational change for the host vehicle based on the identified at least one characteristic associated with the changes in the illumination state of the at least one brake light”); and controlling driving of the vehicle based on the recognized braking performance of the preceding vehicle ([see at least Fig. 32A, Fig. 32B, Fig. 33,  0474, 0508, 0521, 0522, 0531 and 0533], “At step 3350, processing device 110 may cause a navigational change for the host vehicle based on the identified at least one characteristic associated with the changes in the illumination state of the at least one brake light. For example, the navigational change for the host vehicle may include slowing the host vehicle to increase a gap between the host vehicle and the target vehicle, navigating the host vehicle from a current travel lane to a different travel lane, or the like”).  

As to Claim 3 and 13, Schwartz discloses a method, wherein the controlling comprises controlling the driving of the vehicle by setting a parameter of an Adaptive Cruise Control (ACC) system of the vehicle based on the recognized braking performance ([see at least Fig. 32A, Fig. 32B, Fig. 33,  0315, 0031, 0521, 0522, 0531 and 0533], “the host vehicle may include an adaptive cruise control (ACC) system, in which the vehicle should autonomously implement acceleration/braking so as to keep an adequate distance to a preceding vehicle while maintaining smooth driving”).  

As to Claim 4 and 14, Schwartz discloses a method, wherein the controlling comprises setting at least one 32L/K Ref.: OPLA191059-US / 48974-0012001 of a time to collision (TTC) or a road friction coefficient of the ACC system based on the recognized braking performance ([see at least 0165, 0262 and 0488], “The Kalman filters may be based on a measurement of an object's scale, where the scale measurement is proportional to a time to collision (e.g., the amount of time for vehicle 200 to reach the object)”, “navigation system of a host vehicle may monitor a following vehicle and determine parameters such as a following distance, relative velocity, and/or relative acceleration. Based on values associated with any of these parameters, a combination of these parameters, or quantities dependent on these parameters (e.g., a time to collision should the host vehicle brake), the host vehicle may make one or more navigational changes”).  

As to Claim 5 and 15, Schwartz discloses a method, wherein the controlling comprises comparing the set parameter of the ACC system and a predetermined reference level, and controlling the driving of the vehicle so that the vehicle makes a lane change ([see at least Fig. 32B, Fig. 33,  0489, 0496 and 0517], “, if the at least one characteristic includes a length of time the at least one brake light remains illuminated after activation that is above a threshold, the determined navigational action may include slowing the host vehicle to increase a gap between the host vehicle and the target vehicle and/or navigating the host vehicle from a current travel lane to a different travel lane.”)

As to Claim 6 and 16, Schwartz discloses a method, wherein the controlling comprises controlling the driving of the vehicle based on the recognized braking performance of the preceding vehicle so that the vehicle makes a lane change ([see at least Fig. 32B, Fig. 33, 0489, 0496 and 0517], “, if the at least one characteristic includes a length of time the at least one brake light remains illuminated after activation that is above a threshold, the determined navigational action may include slowing the host vehicle to increase a gap between the host vehicle and the target vehicle and/or navigating the host vehicle from a current travel lane to a different travel lane.”).  

As to Claim 7 and 17, Schwartz discloses a method, further comprising displaying information on the recognized braking performance of the preceding vehicle through a display ([see at least 0138 and 0196]).

As to Claim 8 and 18, Schwartz discloses a method, further comprising transmitting information on the recognized braking performance of the preceding vehicle to the preceding vehicle through a Vehicle to Vehicle (V2V) wireless communication ([see at least 0081 and 0084]).

As to Claim 9 and 19, Schwartz discloses a method, further comprising: acquiring information on braking performance of the vehicle, which is recognized by at least one nearby vehicle, from the at least one nearby vehicle; and controlling the driving of the vehicle by setting a parameter of an ACC system of the vehicle based on the acquired information on the braking performance of the vehicle ([see at least Fig. 32A, Fig. 32B, Fig. 33,  0315, 0031, 0521, 0522, 0524, 0531 and 0533], “the host vehicle may include an adaptive cruise control (ACC) system, in which the vehicle should autonomously implement acceleration/braking so as to keep an adequate distance to a preceding vehicle while maintaining smooth driving”).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2 and 12   are rejected under 35 U.S.C. 103(a) as being unpatentable over Shwartz, in view of Ricci [US 2014/0309804 A1], hereinafter referred to as Ricci.
As to claims 2 and 12, Shwartz discloses all of the limitations of claim 1 as stated above. Schwartz discloses a method, wherein the recognizing comprises: based on a speed of the preceding vehicle at a turn-on timing of the brake lamp, a speed of the preceding vehicle at a turn-off timing of the brake lamp, and a difference between a distance between the vehicle and the preceding vehicle at the turn-on timing and a distance between the vehicle and the preceding vehicle at the turn-off timing ([see at least 0518, 0519, 0521 and 0522]); 
		Shwartz does not explicitly disclose recognizing the braking performance of the preceding vehicle through the determined road friction coefficient. However Ricci teaches recognizing the braking performance of the preceding vehicle through the determined road friction coefficient ([see at least 0734 and Fig. 1], “The rules can be threshold based, with a score, rank, and/or likelihood or probability in excess of a selected threshold meaning an environmental condition exists. A composite scoring algorithm can be included in the rules, with one or more factors or requirements being given a higher weighting than other requirements. One or more of a coefficient of friction of the road, water on the road, ice on the road, temperature of the road surface, wind speed, visibility level, and/or road obstructions could be weighted higher than another of the coefficient of friction of the road, water on the road, ice on the road, temperature of the road surface, wind speed, visibility level, and/or road obstructions. Different sensors can receive a higher or lower importance by the rules when determining the presence of an environmental condition.”). Both Shwartz and Ricci illustrate similar methods in which monitor and control a vehicle based on its surrounding. Ricci on the other hand teaches a recognizing the braking performance of the preceding vehicle through the determined road friction coefficient.
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Shwartz, to incorporate road friction data, as taught by Ricci, for the purpose of accuracy predicting the distance between vehicle while braking.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668